





[        ]
[        ]
Avis Budget Group
6 Sylvan Way
Parsippany, NJ 07054


Dear [        ]:


This letter is to confirm that if your employment with Avis Budget Car Rental,
LLC (“ABCR” or the “Company”), a subsidiary of Avis Budget Group, Inc., is
terminated by ABCR other than: (i) for “Cause” (as defined below); (ii) in
connection with your disability which prevents you or is reasonably expected to
prevent you from performing services for ABCR for a period of 12 months (your
“disability”); or (iii) your death, you will receive (1) a lump-sum severance
payment within 15 days following the Release Date (as defined below) equal to [
] of the sum of (x) your base salary and (y) your target bonus, (2) continued
access to company car usage and financial planning for a period of [ ] months
and (3) the Company will subsidize the total cost of COBRA coverage such that
the contributions required of you for health plan participation during the [ ]
month period following your termination shall be substantially equal to the
contributions required of active employed executives of ABG (collectively, the
“Severance Benefits”). Any other programs and perquisites will be governed by
their respective program documents. The provision of the Severance Benefits is
subject to, and contingent upon, your executing within forty-five days following
your termination of employment and not revoking a separation agreement with ABCR
(the date on which the release is no longer revocable, the “Release Date”), in
such form determined by ABCR, which requires you, in part, to release all actual
and purported claims against ABCR and its affiliates and which also requires you
to agree to: (i) protect and not disclose all confidential and proprietary
information of ABCR; (ii) not compete, directly or indirectly, against ABCR for
a period of no longer than two years after your employment separation or for a
period of time and within a geographic scope determined by ABCR to be reasonable
to protect ABCR's business interests; and (iii) not solicit any ABCR employees,
consultants, agents or customers during and for two years after your employment
separation.


“Cause” shall mean: (i) your willful failure to substantially perform your
duties as an employee of the Company or any subsidiary, including your willful
failure to provide services to Avis Budget Group, Inc., (other than any such
failure resulting from your incapacity due to physical or mental illness); (ii)
any act of fraud, misappropriation, dishonesty, embezzlement or similar conduct
against Avis Budget Group, Inc., the Company or any subsidiary; or (iii)
conviction of a felony or any crime involving moral turpitude (which conviction,
due to the passage of time or otherwise, is not subject to further appeal).


The payments and benefits described in this letter are intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and, accordingly, to the maximum extent permitted, the terms of this letter
shall be interpreted and administered to be in compliance with Section 409A.
Each amount to be paid or benefit to be provided in this letter shall be
construed as a separate identified payment for purposes of Section 409A. Any
payments described in this letter that are due within the “short term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise.


The Severance Benefits as set forth in this letter are in lieu of and supersede
any other severance benefits otherwise payable to you under any other agreement
or severance plan of ABCR or its affiliates.





--------------------------------------------------------------------------------






You also agree to the following terms:


1.
During your employment with the Company you will not engage in any activity that
competes with or adversely affects the Company, nor will you begin to organize
or develop any competing entity (or assist anyone else in doing so).



2.
You will not disclose at any time (except for business purposes on behalf of the
Company) any confidential or proprietary material of the Company. That material
shall include, but is not limited to, the names and addresses of customers,
customer contacts, contracts, bidding information, business strategies, pricing
information, and the Company’s policies and procedures.



3.
All documents (paper or electronic) and other information related in any way to
the Company shall be the property of the Company, and will be returned to the
Company upon the end of your employment with the Company.



4.
For a period of [ ] months following the termination of your employment with the
Company (whether such termination is voluntary or involuntary), you will not
become employed with a competitor of the Company, solicit business from any of
the Company’s customers, or solicit business from an entity solicited by the
Company at any time during the twelve months prior to your termination of
employment with the Company.



5.
For a period of [ ] months following the termination of your employment with the
Company (whether such termination is voluntary or involuntary), you shall not
solicit, aid or induce any employee of the Company to leave such employment.



6.
Should a court issue injunctive relief to enforce any of the terms of this
Agreement, or if a court (or jury) determine that you breached any provision of
this Agreement, you will reimburse the Company for all attorney’s fees and costs
incurred in enforcing the terms of the Agreement, and you will also be liable
for any other damages or relief permitted by law.



You agree that any disputes over the above terms shall be governed by New Jersey
law, shall be resolved in a New Jersey Court or in a federal Court located in
New Jersey, and that the terms of this agreement may be enforced by the Company
or its successors or assigns.


Per ABCR's standard policy, this letter is not intended, nor should it be
considered, to be an employment contract for a definite or indefinite period of
time. As you know, employment with ABCR is at will, and either you or ABCR may
terminate your employment at any time, with or without cause.


Regards,






Understood and accepted:




_______________________
[            ]


_______________________
Date



